Citation Nr: 1104641	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-34 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for status post open 
reduction and internal fixation, left ankle (claimed as a lower 
left leg condition).

2.  Entitlement to service connection for tinea pedis (claimed as 
a chronic skin condition).

3.  Entitlement to service connection for posttraumatic stress 
disorder ("PTSD").


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel




INTRODUCTION

The Veteran served in the United States Marine Corps Reserves for 
several years. He had active duty for training ("ACDUTRA") from 
May 20, 2002 until August 17, 2002 and from May 11, 2003 until 
July 11, 2003.  He had active duty service from June 28, 2004 
until April 17, 2005, and served in Iraq from August 2004 to 
March 2005.  The Veteran received a medical discharge in April 
2008.  Service personnel records in the Veteran's service file do 
not reveal that the Veteran was awarded a medal or decoration 
evincing combat duty.  However, the Veteran recently submitted 
evidence that appears to indicate that he was awarded the Combat 
Action Ribbon for actions occurring during the period from 
November 6-7, 2004. See Veteran's April 2010 statement with 
notarized attachment.  For the record, the Veteran's military 
specialty ("MOS") was field artillery cannoneer.

This matter initially came before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an April 2007 administrative 
decision by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in San Diego, California in which the RO denied 
the Veteran's claims of entitlement to service connection for a 
lower left leg condition, bilateral hearing condition, chronic 
skin condition, lower back condition and PTSD. See letter from 
the RO to the Veteran dated in April 2007.  The Veteran appealed 
the denial of his service connection claims to the Board.  
Thereafter, the RO referred the case to the Board for appellate 
review.    

In a March 2009 decision, the Board denied the Veteran's claims 
of entitlement to service connection for bilateral hearing loss, 
tinea pedis and a lower back condition. See March 2009 BVA 
decision.  In that same decision, the Board recharacterized the 
Veteran's left leg condition claim as a claim of entitlement to 
service connection for status post open reduction and internal 
fixation, left ankle (hereinafter referred to as a "left ankle 
disorder" or "residuals of a left ankle fracture"); and 
remanded this claim in addition to the Veteran's PTSD service 
connection claim. Id.  



In regards to the Veteran's denied claims, the Veteran appealed 
the Board's decision to the United States Court of Appeals for 
Veterans Claims ("CAVC" or "Court"). See March 2010 Joint 
Motion for Remand.  In doing so, the Veteran and VA's counsel 
ultimately requested that the Court vacate and remand the portion 
of the Board's March 2009 decision that denied the Veteran's 
tinea pedis service connection claim. Id.  The Veteran did not 
contest the BVA's decision insofar as it denied entitlement to 
service connection for bilateral hearing loss and a back 
condition. Id.  In a March 2010 order, the Court partially 
vacated and remanded the Board's May 2009 decision as that 
decision pertained to the Veteran's claim of entitlement to 
service connection for tinea pedis; and dismissed the Veteran's 
other two (2) claims. Id.; March 2010 CAVC order.  In light of 
the Court's order, the Veteran's tinea pedis claim has been 
returned to the Board for further review.  As for the Veteran's 
remanded claims, the Board observes that the development 
requested by the Board in March 2009 has been completed by the 
RO; and the Veteran's claims of entitlement to a left ankle 
disorder and PTSD have been recertified to the Board. See 
September 2010 VA Form 8.  

However, after reviewing all of the evidence of record, the Board 
finds, for reasons discussed in more detail in the REMAND 
portion of this decision, that the Veteran's claim of entitlement 
to service connection PTSD should be REMANDED once more to the 
RO via the Appeals Management Center ("AMC") in Washington, DC 
for the purpose of affording the Veteran one more opportunity to 
attend a VA psychiatric examination that could be supportive of 
his service connection claim. See December 2010 Statement from 
the Veteran.  The RO will contact the Veteran and notify him that 
further action is required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's claims of entitlement to service connection for 
a left ankle disorder and tinea pedis has been obtained.

2.  The medical evidence of record reveals that the Veteran has 
been diagnosed since service with status-post left ankle fracture 
and tinea pedis.  

3.  Competent medical evidence of record supports a link between 
residuals of the Veteran's fractured left ankle and active 
service. 

4.  The more persuasive evidence of record supports the finding 
that the Veteran's tinea pedis was diagnosed after service and is 
not causally or etiologically related to any period of active 
service or active duty for training.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, residuals of the 
Veteran's left ankle fracture have been shown to be proximately 
due to an injury in service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306  (2010).  

2.  Service connection for tinea pedis is not warranted. 38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  

With respect to the Veteran's claims of entitlement to service 
connection a left ankle disorder and skin disorder, VA has met 
all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Specifically, the Board finds that a letter dated in July 2006 
fully satisfied the duty to notify provisions. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Veteran was aware from this letter 
that it was ultimately his responsibility to give VA any evidence 
pertaining to his service connection claims.  The above-
referenced letter also informed the Veteran that additional 
information or evidence was needed to support his service 
connection claims; and asked the Veteran to send the information 
to VA. Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini 
II].  To the extent the July 2006 letter was deficient in any 
way, the Board observes that the Veteran was provided an 
additional letter in April 2009 informing him of the elements 
necessary to establish his claims. See letter from the RO to the 
Veteran dated in April 2009.  Subsequent to the receipt of this 
letter, the Veteran's service connection claims were 
readjudicated, and the Veteran was provided a Supplemental 
Statement of the Case in August 2010 that explained the 
readjudication of his claims. Mayfield  v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing claims) 
was revised during the pendency of this appeal.  These revisions 
became effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the case at hand. See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final rule 
also removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within one 
year of the date of the notice, VA cannot pay or provide any 
benefits based on that application.  The revised sentence 
reflects that the information and evidence that the claimant is 
informed that he or she is to provide must be provided within one 
year of the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. § 5103(a) 
notice arises upon receipt of a Notice of Disagreement ("NOD") 
or when, as a matter of law, entitlement to the benefit claimed 
cannot be established.  VA may continue to have an obligation to 
provide adequate section 38 U.S.C.A. § 5103(a) notice despite 
receipt of an NOD if the claim was denied and compliant notice 
was not previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
Veteran's service records, VA treatment records and available 
private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, relevant 
to the issues decided in the merits portion of this decision, is 
available and not part of the claims file.  In this regard, the 
record reveals that the Veteran was afforded a VA examination in 
relationship to his left ankle disorder claim; and that this 
examination report contains a positive service connection nexus 
opinion favorable to the Veteran's claim. See VA examination 
report dated in April 2010.  For reasons explained in more detail 
below, the Board finds the April 2010 VA medical opinion of 
record to be both adequate and persuasive; and based upon this 
opinion, concludes that service connection for residuals of a 
left ankle injury should be granted. See generally Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4).  
However, in regards to the Veteran's skin disorder claim, the 
Board acknowledges that the Veteran was not afforded a VA 
examination in connection with this claim. 38 C.F.R. 
§ 3.159(c)(4).  In this regard, the Board finds such an 
examination unnecessary in light of the Board's finding below 
that the more persuasive evidence of record contradicts the 
Veteran's assertions that he manifested a chronic skin condition 
during a period of active service.  In addition, the Board finds 
there is no documentation as to a chronicity of complaints, 
manifested symptomatology, or treatment during active service 
that may be attributable to the Veteran's current skin diagnosis; 
nor is there any other evidence of record other than the 
Veteran's statements to suggest a causal connection between the 
Veteran's current skin disorder and active service.  As such, the 
Board finds that any VA medical opinion obtained in relationship 
to the Veteran's tinea pedis claim would be of little value in 
the adjudication of this claim. See 38 C.F.R. § 3.159(c)(4).

Lastly, the Board notes for the record that the Veteran has been 
provided with a explanation of disability ratings and effective 
dates pertaining to his claims. See letter from the RO to the 
Veteran dated in April 2009; Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Regardless, since the Board concludes 
below that the preponderance of the evidence is against the 
Veteran's skin disorder claim, any questions as to the 
appropriate disability rating or effective date to be assigned to 
this claim are rendered moot; and no further notice is needed. 
Id.  In regards to the Veteran's left ankle claim, the Board 
observes that since this claim has been granted on appeal, any 
questions as to the appropriate disability rating or effective 
date to be assigned to this claim will be addressed by the RO in 
effectuating the award.  Therefore, since there is no indication 
that any failure on the part of VA to provide additional notice 
or assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless and proceeds with a 
merits adjudication of the Veteran's left ankle and skin disorder 
claims. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

B.	Claim of entitlement to service connection for a left ankle 
disorder 

In the current appeal, the Veteran seeks service connection for 
residuals of a left ankle injury he asserts occurred during a 
period of service in Iraq. See November 2007 statement with VA 
Form 9.  While viewing the evidence in the light most favorable 
to the Veteran in this case, the Board finds that persuasive and 
credible evidence of record supports a link between the Veteran's 
current left ankle disorder and active service.  Therefore, the 
appeal as to this issue will be granted. 

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 3.303(d).  
For the record, active military, naval, or air service includes 
any period of active duty for training ("ADT") during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any period 
of inactive duty training ("IADT") during which the individual 
concerned was disabled or died from an injury incurred in or 
aggravated in line of duty. 38 U.S.C.A. § 101(21) and (24); 38 
C.F.R. § 3.6(a) and (d).  ADT is, inter alia, full-time duty in 
the Armed Forces performed by Reserves for training purposes. 38 
C.F.R. § 3.6(c)(1).  It follows from this that service connection 
may be granted for a disability resulting from disease or injury 
incurred or aggravated while performing ADT, or from an injury 
incurred or aggravated while performing IADT. 38 U.S.C.A. §§ 
101(24), 106, 1131.  The Board also observes that 38 U.S.C.A. § 
101(24) was amended by the Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No 106-419, to additionally 
include within the definition of "active duty" any periods of 
inactive duty for training during which an individual becomes 
disabled or dies from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident that occurred during such 
training. 38 C.F.R. § 3.6 was also amended to reflect this 
change. See 66 Fed. Reg. 184, pgs. 48558- 48561 (effective 
November 1, 2000).  

Generally, to prove service connection, the record must contain: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 341 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, such 
doubt will be resolved in favor of the claimant.  By reasonable 
doubt is meant one that exists because of an approximate balance 
of positive and negative evidence that does not satisfactorily 
prove or disprove the claim. 38 C.F.R. § 3.102.  In this case, 
after the evidence of record is considered under the laws and 
regulations set forth above, the Board is of the opinion that 
service connection for residuals of a left ankle fracture. 


Turning to the evidence in this case, the Board observes that the 
Veteran's service file reveals that the Veteran's feet and lower 
extremities were found to be normal other than mild asymptomatic 
pes planus as of January 2002. See January 2002 Report of 
Physical Examination.  Although the Veteran's service records do 
not contain any documentation of the Veteran actually injuring 
his left ankle or receiving treatment for his left ankle during 
active service, a March 2005 Report of Medical Assessment 
indicates that the Veteran reported previously spraining an ankle 
while on active duty but that he did not seek medical care at 
that time. See March 2005 service records.  The clinician 
reporting the Veteran's history in March 2005 indicated that the 
Veteran's alleged ankle condition had resolved. Id.  

Subsequently, post-active duty medical records dated in June 2006 
indicate that the Veteran injured his left ankle while 
bodysurfing in Hawaii a few days earlier. See VA medical records.  
These records indicate that x-rays taken of the Veteran's left 
ankle at that time revealed a left ankle fracture and 
dislocation, unstable.  However, on June 23, 2006, the Veteran's 
wife reported that the Veteran had injured his left ankle while 
in Iraq and was released to duty before it had fully healed. Id.  
The Veteran subsequently underwent an open reduction and internal 
fixation of the left ankle fracture. Id.  Later that month, the 
Veteran reported that he sustained an initial injury to his left 
ankle during his deployment to Iraq when he fell from a humvee, 
and had re-injured it while surfing in Hawaii. Id.; see also 
statement dated in May 2008.  Lay statements in the claims file 
from by B.C. and the Veteran's mother report, respectively, that 
B.C. remembers the Veteran injuring his ankle during active 
service; and that the Veteran told his mother he injured his foot 
in Iraq and that his commanding officer told him to go ahead with 
his duties and to "tie his foot up."See March 2007 letter from 
B.C.; November 2007 statement from the Veteran's mother.  

In July 2006. the Veteran was placed on inactive duty training 
status due to a "broken ankle injury" that occurred while he 
was surfing on his honeymoon. Id.   Thereafter, the Veteran was 
placed in a temporarily not physically qualified ("TNPQ") 
status due to a left ankle fracture. See service records.  
Subsequent records reveal that the Veteran received a medical 
discharge from the Marine Corps Reserve; and that he has 
continued to receive medical treatment for his left ankle injury. 
Id.; VA medical records. 

In light of the foregoing evidence that essentially corroborated 
the Veteran's statement that he fell off a hummer while in Iraq 
and injured his ankle, the Veteran was afforded a VA examination 
in April 2010 in an effort to determine whether his post-service 
2006 left ankle fracture was in any way related to the injury 
that occurred during active service. See March 2009 BVA decision.  
A review of the April 2010 medical opinion contained in the 
claims file reveals that a VA examiner reviewed the Veteran's 
medical records and claims file and conducted a physical 
examination. See April 2010 VA examination report.  Thereafter, 
the examiner diagnosed the Veteran with status-post left ankle 
fracture in June 2006.  In doing so, the examiner indicated that 
the date of onset of the Veteran's left ankle disorder was in 
2005; and that the Veteran subsequently broke his ankle in 2006. 
Id., p. 2.  He ultimately opined that it was as least as likely 
as not that the Veteran's current left ankle condition was caused 
by or a result of injuries to the Veteran's left ankle in 2005 
and 2006. Id., p. 3.  In providing a rationale for his opinion, 
the examiner stated that the Veteran's left ankle may have been 
weakened from his injury in 2005, which might have predisposed 
him to fracturing his ankle in 2006. Id.  

After reviewing the April 2010 medical opinion discussed above in 
conjunction with all of the evidence of record, the RO continued 
to deny the Veteran's left ankle claim on the basis that the 
overall evidence revealed only that the Veteran clearly severely 
injured his left ankle post-service and did not verify that he 
injured his ankle during active duty status. See August 2010 
Supplemental Statement of the Case.  However, the Board finds 
this conclusion to be in error since the record reveals that 
reasonable doubt requires VA to essentially assume the Veteran 
injured his ankle in 2005 during service (March 2009 BVA 
decision); and the present issue before the Board is whether the 
Veteran's active service ankle injury is as least as likely as 
not medically related to his post-service ankle disorder. Id.  In 
viewing the April 2010 VA examination report, the Board finds no 
basis to conclude it not to be persuasive; particularly given the 
fact that the VA examiner addressed not only the question of 
whether the Veteran's in-service ankle injury caused his post-
service ankle disorder, but whether or not the in-service injury 
contributed to the Veteran's current ankle disorder. See April 
2010 VA examination report.  This medical opinion is a sufficient 
basis upon which to grant service connection, as the Board is of 
the opinion that a medical finding of contribution entitles the 
Veteran to service connection since it would be speculative and 
essentially impossible to apportion the weight that should be 
assigned to the various contributing factors.  

Thus, the Board resolves doubt in the Veteran's favor and grants 
service connection for residuals of a left ankle fracture. See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

C.	Claim of entitlement to service connection for tinea pedis

As discussed previously in the Board's March 2009 decision, the 
Veteran also seeks service connection for a skin disorder 
consisting of recurring tinea pedis and painful cracking on his 
feet that he contends manifested as a result of "wearing combat 
boots for days on end" during his period of active service. See 
Veteran's November 2007 statement with VA Form 9; March 2009 BVA 
decision; March 2010 Joint Motion for Partial Remand.  While 
viewing the evidence in the light most favorable to the Veteran 
in this case, the Board finds that the preponderance of the 
evidence is against the Veteran's skin disorder claim.  As such, 
the appeal as to this issue must be denied. 

As stated previously, applicable law provides that service 
connection may be granted for a disability resulting from disease 
or injury incurred in or aggravated by active military service. 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In regards 
to the first element needed to establish service connection 
(medical evidence of a current disability), the post-service 
medical records in this case reveal that the Veteran reported in 
July 2006 that he developed a rash on his groin and feet in Iraq 
from "constant wear of military boots and fatigue." See VA 
medical records; see also service records (service records reveal 
that in July 2006, the Veteran was placed on inactive duty 
training status due to fracture of his left ankle).  The Veteran 
described his groin rash at that time as intermittent, and the 
clinician noted its presence. Id.  The Veteran indicated that he 
had used over-the-counter medication without relief. Id.  The 
clinician's findings included a diagnosis of tinea pedis of both 
the feet and groin. Id.  These records also included a notation 
of "right great toe ? fungus." Id.  VA medical records dated in 
February and October 2007 indicate that the Veteran reported his 
tinea pedis as stable and stated that he used cream as needed. 
Id.  The above-referenced diagnosis constitutes a current 
disability for VA purposes and fulfills the requirements of the 
first element needed to establish service connection.  

In terms of the second element needed for a grant of service 
connection in this case (an in-service occurrence or injury), a 
review of the Veteran's service records reveals that the Veteran 
was found to have a normal clinical evaluation of the feet except 
for mild asymptomatic pes planus during a pre-induction 
examination. See January 2002 pre-induction examination report.  
In his accompanying Report of Medical History, the Veteran 
indicated at that time that he was in good health. Id.  The 
Veteran's service file also contains several annual certificates 
where the Veteran claimed he had no health problems. See service 
records.  A May 2004 annual examination certificate indicates 
that the Veteran reported a rash on his arms. Id.  A February 
2005 Post-Deployment Health Assessment indicates that the Veteran 
answered "no" to the question concerning whether he had 
developed a skin disease or rash during his deployment; but 
answered "yes" in response to nineteen (19) of twenty-one (21) 
other questions involving experiencing symptoms such as chronic 
cough, runny nose, eye redness, chest pain or pressure, 
dizziness, feeling tired after sleeping, having difficulty 
breathing, experiencing frequent indigestion and vomiting. Id.  
As mentioned above, post-service medical records first document 
the Veteran's complaints of developing a rash on his groin and 
feet in July 2006. See VA medical records.  

After reviewing the Veteran's service records in conjunction with 
all other evidence of record, the Board finds that the more 
persuasive evidence of record contradicts the Veteran's lay 
statements that he developed tinea pedis during a period of 
active service.  In making this finding, the Board observes and 
acknowledges for the record that lay evidence is one type of 
evidence that must be considered when evaluating a veteran's 
service connection claim; and competent lay evidence can be 
sufficient in and of itself. See March 2010 Joint Motion for 
Partial Remand.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence. See Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing 
the absence of contemporary medical evidence against lay 
statements. 

In Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, 
the veteran's lay testimony in that case regarding varicose vein 
symptomatology in service represented competent evidence.  In 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis or (3) 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")). 

In this case, the Veteran is clearly competent to report what he 
experienced during his period service, to include his alleged 
skin symptomatology.  However, the Board finds the Veteran's 
statements to be less believable and not as persuasive or 
probative as the medical evidence contained in the claims file, 
to particularly include the Veteran's service records that 
reference the Veteran's only skin abnormality noted during 
service as being a self-reported rash on the Veteran's arms; and 
the Veteran's denial of experiencing a skin rash during his 
deployment in his February 2005 Post-Deployment Health Assessment 
while attesting that he experienced nineteen (19) of twenty-one 
(21) other symptoms.  Additionally, the Board finds it notable 
that the Veteran's first post-service diagnosis of tinea pedis is 
not apparent in the record until July 2006. 

Thus, after reviewing all of the evidence in conjunction with the 
Veteran's statements, the Board finds the evidence contained in 
the Veteran's service file and his post-service documents/medical 
records to be the more persuasive and credible of record.  As 
such, the Board determines that the preponderance of the evidence 
is against the Veteran's tinea pedis claim; and therefore, the 
appeal as to this issue must be denied.  In reaching this 
decision, the benefit of the doubt doctrine does not apply to the 
instant claim. Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. at 
56.


ORDER

Service connection for status post open reduction and internal 
fixation of the left ankle is granted. 

Service connection for tinea pedis is denied. 


REMAND

As discussed in the Board's March 2009 decision, the Veteran 
seeks service connection for PTSD that he believes has manifested 
post-service as a result of incidents that he alleges occurred 
during his service in Iraq. See March 2009 BVA decision.  In 
light of evidence contained in the claims file raising doubt in 
the Veteran's favor that he was exposed to wounded and dead 
soldiers while on convoy in Iraq and post-service symptomatology 
potentially consistent with a diagnosis of PTSD, the Board 
remanded the Veteran's PTSD claim in March 2009 to afford the 
Veteran a VA psychiatric examination for the purpose of 
determining whether he meets the diagnostic criteria for PTSD 
under DSM-IV and, if so, whether this diagnosis it is linked to 
his exposure to wounded and dead soldiers in service. Id., citing 
38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.304(f), 
4.125.  While the evidence of record indicates that the Veteran 
was scheduled upon remand for a VA examination in connection with 
his PTSD claim, he failed to appear. 38 C.F.R. § 3.159(c)(4).  

For the record, VA regulations provide that in situations in 
which a veteran fails to report for a VA examination scheduled in 
conjunction with an original compensation claim without good 
cause, the claim shall be rated based on the evidence of record. 
See 38 C.F.R. § 3.655.  In such instances, if the medical 
evidence of record regarding the etiology of the medical disorder 
for which the veteran seeks service connection is speculative or 
unequivocal, the veteran's claim could be denied.  In this case, 
the RO readjudicated the Veteran's PTSD claim based upon the 
evidence in the claims file at the time the Veteran failed to 
appear for his VA examination and recertified the issue to the 
Board. See August 2010 Supplemental Statement of the Case.  

Recently, however, a letter from the Veteran dated in December 
2010 was associated with the claims file.  In it, the Veteran 
requested that his VA examination appointment be rescheduled 
since he missed his prior appointment.  See December 2010 
statement from the Veteran. 

Applicable law provides that service connection will be granted 
if it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty or for 
aggravation of a pre-existing injury or disease. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, such as psychosis 
as that term is defined in 38 C.F.R. § 3.384, when such disease 
is manifested to a compensable degree within one year of 
separation from service and the veteran seeking service 
connection had continuous service for 90 days or more during a 
period of war or after December 31, 1946. See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309, 3.384.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In order to establish service connection for PTSD, a claimant 
must generally submit: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders ("DSM-IV")); (2) a link, 
established by medical evidence, between the veteran's current 
symptoms and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred. 38 C.F.R. 
§ 3.304(f).  For the record, the DSM-IV criteria for a diagnosis 
of PTSD include (among other things) the exposure to a traumatic 
event in which the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others; and a response that involved intense 
fear, helplessness, or horror. See DSM-IV, Diagnostic Code 
309.81.  In adjudicating a claim for PTSD, if VA determines that 
the veteran seeking service connection engaged in combat with the 
enemy and that the alleged stressor is related to combat, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed stressor. 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further 
development or corroborative evidence is required, provided that 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the veteran's service." Id.  If, 
however, VA determines that the veteran did not engage in combat 
with the enemy or that the alleged stressor is not related to 
combat, the veteran's lay testimony by itself is not sufficient 
to establish the occurrence of the alleged stressor. See, e.g., 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

An exception to the above-referenced rule consists of a recent 
amendment to VA's adjudication regulations governing service 
connection for PTSD.  During the pendency of this appeal, 
effective July 13, 2010, VA amended its PTSD regulations by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  The 
provisions of this amendment apply to applications for service 
connection for PTSD that, among others, were appealed to the 
Board before July 13, 2010 but have not been decided by the Board 
as of July 13, 2010 (as is the situation in this case).  The 
final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph 
(f)(3), which reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).  For purposes of the amended 38 C.F.R. § 
3.304(f)(3), the PTSD stressor claimed must include "fear of 
hostile military or terrorist activity," which is defined as 
follows:

[T]hat a veteran experienced, witnessed or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from 
an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or 
circumstance involved a psychological or psycho-
physiological state of fear, helplessness or horror.

Id.

Turning to the evidence in this case, the Board observes that 
prior to its March 2009 decision, no evidence in the Veteran's 
claims file confirmed that the Veteran actually engaged in combat 
while in Iraq. See March 2009 BVA decision.  Since that time, the 
Veteran has submitted a certified copy of a document titled 
"Individual 

Separation Information" that appears to indicate that he was 
awarded the Combat Action Ribbon for actions occurring during the 
period from November 6, 2004 to November 7, 2004. See Veteran's 
April 2010 statement with attachment.  Additionally, as mentioned 
above, the Board observes that it previously determined that 
evidence of record reasonably raised the possibility that the 
Veteran was exposed to wounded and dead soldiers while in Iraq. 
See March 2009 BVA decision.  Viewing this stressor evidence in 
light of the recent PTSD regulation amendment cited above and the 
Veteran's request that he be afforded another opportunity to 
attend a VA PTSD examination, the Board finds that VA's duty to 
assist extends to returning the appeal to the RO once more for 
the purpose of attempting to obtain a VA medical opinion that 
addresses the psychiatric questions in this case.  

As such, the appeal is REMANDED for the following action:

The RO should afford the Veteran another 
opportunity to attend a VA psychiatric 
examination for the purpose of determining if 
the Veteran meets the diagnostic criteria for 
PTSD and, if so, whether such is linked to an 
alleged combat stressor event or verified in-
service stressor, to include the Veteran's 
exposure to wounded and dead soldiers.  The 
RO must inform the psychiatrist of the 
Veteran's apparent combat status, as well as 
his verified in-service stressor; and forward 
the claims folder in its entirety to that 
psychiatrist for review. See also Stressor 
Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39843 (July 13, 2010) 
(to be codified at 38 C.F.R. § 3.304(f)(3)).  
The psychiatric evaluation must include a 
review of the Veteran's history and current 
complaints, as well as a comprehensive mental 
status evaluation and any tests deemed as 
necessary.  

The examiner must then offer an opinion 
addressing the following questions:

Does the Veteran meet the diagnostic criteria 
for PTSD as defined by the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders?  If 
so, is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's PTSD is causally linked to an 
alleged combat-related or verified in-service 
stressor(s), to include the Veteran's 
confirmed exposure to wounded and dead 
soldiers while on active duty in Iraq?

The psychiatrist is advised that the term 
"as likely as not" does not mean within the 
realm of possibility. Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.

The psychiatrist is requested to answer the 
questions posed with use of the as likely, 
more likely or less likely language.  The 
psychiatrist is also asked to provide a 
rationale used in formulating his or her 
opinion in the written report.

When the development requested has been completed, the RO should 
readjudicate the issue on appeal in light of any additional 
evidence added to the claims file.  If the benefit sought is not 
granted, the Veteran should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


